Opinion issued May 25, 2005











In The
Court of Appeals
For The
First District of Texas
__________

NOS. 01-05-00650-CR
         01-05-00651-CR
         01-05-00652-CR
___________

PETER JOHN SCHUSTER, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 208th District Court
Harris County, Texas
Trial Court Cause Nos. 1002296, 1002297, and 1002298



 
MEMORANDUM  OPINION
          Appellant, Peter John Schuster,  pleaded guilty to three separate felony offense
of possession of child pornography without an agreed recommendation as to
punishment with the State, and the trial court assessed punishment at confinement for
two years in each case.  We affirm.
          Appellant’s court-appointed counsel filed a motion to withdraw as counsel and
a brief concluding that the appeal in each case is without merit.  Counsel’s brief meets
the requirements of Anders v. California, 386 U.S. 738, 744, 87 S. Ct. 1396, 1400
(1967), by presenting a professional evaluation of the record that demonstrates the
lack of arguable grounds of error.  See High v. State, 573 S.W.2d 807, 811 (Tex.
Crim. App. 1978); Moore v. State, 845 S.W.2d 352, 353 (Tex. App.—Houston [1st
Dist.] 1992, pet. ref’d).
          Counsel represents that he served a copy of the brief on appellant.  Counsel
also advised appellant of his right to examine the appellate records and file a pro se
brief.  See Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991).  More than
30 days have passed, and appellant has not filed a pro se brief.  We have carefully
reviewed the record and counsel’s brief.  We find no reversible error in the record,
and agree that the appeal is without merit.  We therefore affirm the judgment of the
trial court in each case.
          We grant counsel’s motion to withdraw.
 See Stephens v. State, 35 S.W.3d
770, 771 (Tex. App.—Houston [1st Dist.] 2000, no pet.).   
          Any pending motions are denied as moot.
PER CURIAM
Panel consists of Chief Justice Radack, and Justices Jennings and Alcala.
Do not publish.  Tex. R. App. P. 47.2(b).